Citation Nr: 1012461	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-06 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than September 29, 
2003 for the assignment of a 100 percent disability rating 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from July 1975 to 
January 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The issue of entitlement to a temporary total disability 
evaluation for hospitalization from April 24, 2003 to April 
15, 2004 pursuant to 38 C.F.R. § 4.29 has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

In an August 2009 informal hearing presentation, prior to 
the promulgation of a decision in the appeal, the Veteran, 
through his representative, indicated that he wished to 
withdraw his appeal of the claim for an effective date 
earlier than September 29, 2003 for the assignment of a 100 
percent disability rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2009).

In an August 2009 informal hearing presentation, the 
Veteran's representative stated that "he [the Veteran] has 
made very clear that he is not seeking ... an earlier 
effective date for his total evaluation for PTSD."  The 
Board construes this statement as the Veteran's intent, via 
his representative, to withdrawal the issue on appeal.  
Hence, there remains no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


